      Case 3:20-cv-00797-H-MDD Document 5 Filed 05/06/20 PageID.49 Page 1 of 2


1
2
3
4
5
6
7
                            UNITED STATES DISTRICT COURT
8
                          SOUTHERN DISTRICT OF CALIFORNIA
9
10
     JULIO ROMERO-SALAS,                                 Case No.: 20-cv-00797-H-MDD
11
                                       Petitioner,       Related Case No. 20-cv-00750-H-MDD
12
     v.                                                  ORDER GRANTING JOINT
13
     WILLIAM BARR, Attorney General of                   MOTION TO DISMISS WITHOUT
14   the United States; CHAD WOLF, Acting                PREJUDICE AND DIRECTING THE
     Secretary of the United States Department           CLERK TO CLOSE THE CASE
15
     of Homeland Security; MATTHEW T.
16   ALBENCE, Deputy Director and Senior                 [Doc. No. 4.]
17   Official Performing the Duties of the
     Director of Immigration and Customs
18   Enforcement; GREGORY
19   ARCHAMBAULT, Field Office Director,
     United States Immigration and Customs
20   Enforcement; JAMES DOBSON,
21   Assistant Field Office Director,
     Immigration and Customs Enforcement;
22   CHRISTOPHER J. LAROSE, Senior
23   Warden, Otay Mesa Detention Center,
24                                  Respondents.

25
26         On May 5, 2020, the parties filed a joint motion pursuant to Federal Rule of Civil
27   Procedure 41 to dismiss the action in its entirety without prejudice, with each party to bear
28   its own fees and costs. (Doc. No. 4.) The Court, for good cause shown, grants the joint

                                                     1
                                                                                 20-cv-00797-H-MDD
      Case 3:20-cv-00797-H-MDD Document 5 Filed 05/06/20 PageID.50 Page 2 of 2


1    motion to dismiss. The Court dismisses the action in its entirety without prejudice, with
2    each party to bear its own fees and costs. The Clerk is directed to close this case and the
3    related case, Case No. 20-cv-750.
4          IT IS SO ORDERED.
5    DATED: May 6, 2020
6
                                                  MARILYN L. HUFF, District Judge
7                                                 UNITED STATES DISTRICT COURT
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                20-cv-00797-H-MDD
